DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  Applicant’s 4/1/21 after-final amendment, which included a terminal disclaimer and replacement figures for the drawing, has been entered.  Claims 2-21 are pending and are allowed over the prior art of record.  In view of the filed terminal disclaimer, the previous rejection of the claims for obviousness-type double patenting is withdrawn. 

3.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claims 17 and 21 include substantially the features of claim 1): 
 “responsive to receiving the indication, displaying on a graphical user interface (GUI) of a user device, via the at least one processor, a first lot revision box that depicts information about the lot that is scheduled for delivery and the first pool, and a header comprising a face value for the lot, wherein the first lot revision box comprises a first pool box that conveys information about the first pool, and wherein a size of the first pool box is proportional to the current face value of the first pool relative to the current face value of the lot; 

responsive to receiving the indication of the revision, displaying, via the at least one processor, on the GUI, a second lot revision box, wherein the displayed second lot revision box depicts the revision to the lot allocated for delivery, wherein the second lot revision box comprises a revised first pool box having a reduced size of a geometric shape of the first pool box which reduced size is proportional to a revised and reduced current face value of the first pool, and the second lot revision box further comprises a second pool box which has a size proportional to a current face value of a second pool of the lot, and wherein the current face value of the second pool is equal to an amount of the reduction of the current face value of the first pool.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696